UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7477


CARL EDWARD WILEY,

                Plaintiff - Appellant,
          v.

GREGORY A. NEWMAN, Individually and in their Official
Capacity; NATHAN C. RAMSEY, Individually and in their
Official Capacity,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:11-cv-00256-RJC)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl Edward Wiley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl Edward Wiley appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).       We have reviewed the record and find no

reversible    error.     Accordingly,     we   deny   Wiley’s    motion   to

schedule oral argument and affirm the appeal for the reasons

stated by the district court.            Wiley v. Newman, No. 1:11-cv-

00256-RJC    (W.D.N.C.   Aug.   6,   2012).     We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                     2